46 F.3d 1123
75 A.F.T.R.2d 95-1383, 95-1 USTC  P 50,153
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frances J. DAVIS;  Lavaughn T. Davis, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 93-2047.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 4, 1994.Decided Feb. 9, 1995.

Frances J. Davis, La Vaughn T. Davis, Appellants Pro Se.  Gary R. Allen, Regina Sherry Moriarty, Sarah Kay Knutson, Kevin Martin Brown, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frances J. Davis and La Vaughn T. Davis appeal from the district court's order granting summary judgment to the United States in their suit seeking a refund of excise taxes paid by FJDMAS, Ltd., a Maryland partnership.  Our review of the record and the district court's opinion reveals that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Davis v. United States, No. CA-92-366 (D. Md. July 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED